DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 Response to Amendment
The amendments filed 2/18/2021 have been accepted. Claims 1-20 are still pending. Claims 1-5, 7, 8, 10-12, 14-17, and 19 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 12/18/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “step” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “step” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “step” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For examination purposes, the “step for” limitation of claim 19 is to be interpreted as step 516 of the method shown in Fig. 5 and described in Paragraph [0101] of the specification as the limitation states that the conflict is being resolved based on the one or more format-specific rulesets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US PGPub 2019/0273729) in view of Guarraci (US Patent 8,489,549) in view of Tsofi et al. (US PGPub 2016/0267125, hereafter referred to as Tsofi).
Regarding claim 1, Adler teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a (Paragraph [0002] and Paragraph [0119], describes the keychains (digital assets) which are made of a collection of data called keychain items (composite parts)), identify a first modified version of the digital asset comprising the second composite part and a first modified version of the first composite part, identify a second modified version of the digital asset comprising the second composite part and a second modified version of the first composite part (Paragraphs [0005] and [0040], states that during synchronizations conflicts can exist where there are different versions (multiple modified versions) of keychain items exist. Paragraph [0123] indicates that these can be due to modifications made), determine a conflict between the first modified version of the first composite part and the second modified version of the first composite part (Paragraph [0005], [0040], and [0123], as stated previously. Paragraph [0132] and [0157] shows the use of manifests that are used to indicate changes that are made and identify differences that arise), access a plurality of rule sets, identify, based on determining the conflict, resolve the conflict between the first modified version of the digital asset and the second modified version of the  digital asset based executing one or more rules in the rule set on the conflicting versions of the first composite part to generate a resolved version of the first composite part while preserving other composite parts of the digital asset, and provide, upon resolving the conflict, the resolved version of the first composite part to a remote device to replace the first composite part within the digital asset (Paragraphs [0151]-[0158], describes the process of conflict resolution which involves identifying the conflict exists and then uses a ruleset to determine how to resolve the conflict. Specifically, Paragraph [0158] shows the resolution by using the item with the most recent timestamp. This only affects the item of the asset that has a current conflict. While the term ruleset is not explicitly used, the methods for resolving the conflict that are used are the rules that govern conflict resolution. Since they are used with the particular data it means that they are compatible with that media type). Adler does not teach the use of format-specific rulesets, a first and second portion of the rule set, and determine, based on analyzing the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part.
Guarraci teaches access a plurality of format-specific rule sets, wherein one or more format-specific rule sets in the plurality of format-specific rule sets each comprises: a portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats and a portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type of to which the format-specific rule set in the one or more format specific rule sets correspond, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict, identify, a media format of the first part, determine a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first part (Claim 1 and Col. 28, lines 22-27, state that there can be rules are for certain types of files (formats) and gives one as an example. This means that it is possible for more to be defined for the same format and for other formats. Since the rules are format specific, there has to be something (a portion with a media type element) indicating that the rule only applies to that particular format and when the rules need to be applied the format specific rule would be matched to that particular media type as it is a rule governing how to resolve conflicts involving that type of media, therefore a comparison and match would have to take place. While not explicitly stated, since the rules are for resolving conflict it would be obvious that there is a condition for that rule to be used as well as a method for resolving the conflict. Since the reference teaches the creation of rulesets as well as format specific rules one of ordinary skill in the art would recognize it would be possible to also create a ruleset that is specific to a particular format). Since both Adler and Guarraci teach conflict resolution it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ruleset of Adler for that of Guarraci to obtain the predictable result of access a plurality of format-specific rule sets, wherein each format-specific rule sets in the plurality of format-specific rule sets comprises: a portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats and a portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type of to which the format-specific rule set in the one or more format specific rule sets , wherein each format-specific rule comprises a condition and a resolution action for a target component conflict, identify, a media format of the first part, determine a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first part. Adler and Guarraci do not teach a first and second portion of the rule set and determine, based on analyzing the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part.
Tsofi teaches a first portion comprising a type designating the format-specific rule to one or more particular specifying a composite part formats; and a second portion comprising a format-specific rules that each addresses conflicts with composite parts having the type of the format-specific rule, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict (Paragraph [0033], states that there are three items (portions) that make up a rule. Paragraph [0036] shows these rules can be formed into rule sets. Paragraphs [0034]-[0035] show that one of the items in a rule can indicate that the rule is for a specific field (composite part) of the data (designates a format type). The particular item that indicates what field the rule is for also can specify other conditions that determine when a rule is to be used. The following item then describes the resolution for the conflict the rule applies to), determine, based on analyzing the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part (Paragraphs [0034]-[0035], as stated previously, by looking at the second item of the rule that concerns the conditions that are needed to use the rule the method will match a particular rule to the particular type of the part that is currently in conflict). Since both Alder/Guarraci and Tsofi teach conflict resolution and rules for specific types it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Adler and Guarraci to have the rule sets have different portions as taught in Tsofi to obtain the predictable result of the format-specific rulesets a first portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats; and a second portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type of the format-specific rule set and determine, based on analyzing the first portion of each format-specific rule set, a format- specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part (since it is demonstrated that it can be done for one rule then it can be done for multiple rules or a set of rules).
Regarding claim 3, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches wherein: the digital asset is associated with a first application on a client device (Paragraph [0002], gives examples of what can constitute keychain items as being a collection of data meaning there has to be some application that they are used for. Paragraph [0042] gives a list of all possible devices that can be part of the domain that can use the keychain items), and resolving the conflict between the first modified version of the digital asset and the second modified version of the digital asset occurs on the client device independent from the first application (Paragraph [0051], states that the keychain manager is the one that takes care of conflict resolution. Fig. 2 and Paragraphs [0131]-[0132] show that each device in the network can contain a keychain manager to manage the keychain located on the local device. If a delta manifest is received from a peer device the local device, whether it be the client device or a different one, will then execute a conflict resolution if a conflict is found). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches wherein: the digital asset is associated with a first application on a client device (Paragraph [0002] and [0042], as stated in the rejection to claim 3), and resolving the conflict between the first modified version of the digital asset and the second modified version of the digital asset occurs on a server device without use of the first application (Fig. 2 and Paragraph [0051] and [0131]-[0132], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on  executing the one or more rules in the rule set by modifying content within the first composite part in accordance with the resolution action specified in the rule set to render the digital asset parsable by a digital asset application (Paragraph [0051], this would be obvious that the result would be a digital asset that is parsable by a digital asset application as the format of the asset has not changed). Guarraci further teaches format specific rulesets (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches instructions that cause the computer system to a first rule set, and further comprising instructions that cause the computer system to update the first composite part based on the rule set (Paragraph [0151], as stated in the rejections to claim 1). Guarraci further teaches identify a first format-specific rule set and a second format-specific rule set that are compatible with the media type of the first composite part (Claim 1, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on executing the one or more rules in the rule set to generate the resolved version of the first composite part further by annotating the resolved version of the first composite part to indicate (Paragraph [0123], describes the conflict resolution metadata that are data fields of the keychain item that indicate the result of a conflict). Guarraci further teaches a format-specific rule-set (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler further teaches wherein the digital asset further comprises a manifest indicating composite parts comprising properties and components of the digital asset, wherein the first composite part is a first component, and wherein the second composite part is a second component (Paragraph [0132], describes the manifest used by the keychains to keep track of the various keychain items as well as modifications that have been made). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Guarraci further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset by: determining that one or more format-specific rules, in an identified format-specific rule set that is compatible with the media format of the first composite part, does not resolve the conflict; and propagating the conflict to a parent rule, in the format-specific rule set, to resolve the conflict (Claim 1, states that if the initial rules does not resolve the conflict the conflict is then elevated and presented to the user to manually resolve the conflict (parent rule)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 19, claim 19 is the method claims associated with claim 1. Since Adler, Guarraci, and Tsofi teach all the limitations of claim 1, they also teach all the limitations of claim 19; therefore the rejections to claim 19 also apply to claim 19.
Regarding claim 20, Adler, Guarraci, and Tsofi teach all the limitations of claim 19. Adler further teaches wherein the first modified version of the first composite part and the second modified version of the first composite part share a same composite part identifier and a same composite part path with the first composite part (Paragraph [0120] states that a keychain item can have an item ID that is a unique identifier for identifying the keychain item. Paragraph [0132], states that when a delta manifest is received that includes a list of changes and identifies keychain items that have differences meaning they are identified using the same identifier and path). The combination of and reason for combining are the same as those given in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, and Tsofi as applied to claim 11 above, and further in view of Oracle, Fusion Middleware User’s Guide for Oracle Business Rules, 2013.
Regarding claim 2, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Guarraci further teaches the media type designating the format-specific rule set to the one or more particular composite part media formats (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). Adler, Guarraci, and Tsofi do not teach wherein the first portion comprises a header that includes the media type designating the format-specific rule set to the one or more particular specifying the composite part media formats to which the format specific rules in the one or more format specific rule sets correspond, a name of the format-specific rule set, and a version of the format-specific rule set.
Oracle teaches the use of header for a ruleset and rules, that includes a name of the rule set (pg. 78-79, describe the creation of a ruleset which has a header with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Since both Adler/Guarraci/Tsofi and Oracle teach the use of rulesets and rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure of the rule sets of Adler, Guarraci, and Tsofi with those of Oracle to obtain the predictable result of wherein the one or more format-specific rule sets in the plurality of format-specific rule sets each comprises a header having the media type specifying the composite part media format to which the format-specific rules in the one or more format-specific rule sets correspond (as Adler, Guarraci, and Tsofi do contain the information that would be present, but have it arranged differently).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, and Tsofi as applied to claim 6 above, and further in view of Billa et al. (US PGPub 2014/0281809, hereafter referred to as Billa).
Regarding claim 7, Adler, Guarraci, and Tsofi teach all the limitations of claim 6. Guarraci further teaches a ruleset having greater media type specificity than another (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1).  Adler, Guarraci, and Tsofi do not teach identify overlapping rules between the first format-specific rule set and the second format-specific rule set, determine that a rule in the first format-specific rule set has a greater rule specificity than an overlapping rule in the second format-specific rule set, and update, based on the specificity determination, the first composite part based on the rule in the first format-specific rule set while bypassing the overlapping rule in the second format-specific rule set.
Billa teaches identify overlapping rules between the first rule set and the rule set, determine that a rule in the first rule set has a greater specificity than an overlapping rule in the second rule set, and update, based on the specificity determination, the first composite part based on the first rule set while bypassing the second rule set (Paragraph [0060], states rules may overlap and that rules can have priority as well, meaning one would take precedent over another). Since both Adler/Guarraci/Tsofi and Billa teach the use of rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the format-specific rulesets of Adler, Guarraci, and Tsofi media type specificity than the second format-specific rule set, and update, based on the specificity determination, the first composite part based on the first format-specific rule set while bypassing the second format-specific rule set.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, and Tsofi as applied to claim 1 above, and further in view of Talagala et al. (US PGPub 2015/0113326, hereafter referred to as Talagala).
Regarding claim 11, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler, Guarraci, and Tsofi do not teach wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital assest and the second modified version of the digital asset by applying the parent rule and forking the first modified version of the digital asset and the second modified version of the digital asset into two separate composite parts within the digital asset.
Talagala teaches resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset by applying the parent rule and forking the first modified version of the digital asset and the second modified version of the digital asset into two separate composite parts (Paragraph [0196], states that in response to resolving a conflict the resolution can fork the file data into two different versions). Since both digital asset and the second modified version of the digital asset by applying the parent rule and forking the first modified version of the digital asset and the second modified version of the digital asset into two separate composite parts within the digital asset.

Claim 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Gaurraci in view of Theroux et al. (US PGPub 2012/0254113, hereafter referred to as Theroux).
Regarding claim 12, Adler teaches a system for providing performing composite conflict resolution within digital assets, the system comprising: one or more computer-readable memories comprising: a digital asset comprising a first composite part and a second composite part, wherein each composite part has a defined boundary within the digital asset that is modifiable without affecting other composite parts of the digital asset (Paragraph [0002] and Paragraph [0119], describes the keychains (digital assets) which are made of a collection of data called keychain items (composite parts)), and a computing device storing instructions thereon that, when executed by the computing device, cause the system to: identify a first modified version of the first composite part and a  (Paragraphs [0005] and [0040], states that during synchronizations conflicts can exist where there are different versions (multiple modified versions) of keychain items exist. Paragraph [0123] indicates that these can be due to modifications made), detect a conflict between the first modified version of the first composite part and the second modified version of the first composite part of the digital asset (Paragraph [0005], [0040], and [0123], as stated previously. Paragraph [0132] and [0157] shows the use of manifests that are used to indicate changes that are made and identify differences that arise), access a plurality of rule sets, update the digital asset by resolving the conflict between the first modified version of the first composite part and the second modified version of the first composite part based on the rule set without modifying other composite parts of duplicating the digital asset; and provide, upon resolving the conflict, the updated digital asset to a client device (Paragraphs [0151]-[0158], describes the process of conflict resolution which involves identifying the conflict exists and then uses a ruleset to determine how to resolve the conflict. Specifically, Paragraph [0158] shows the resolution by using the item with the most recent timestamp. While the term ruleset is not explicitly used, the methods for resolving the conflict that are used are the rules that govern conflict resolution. Since they are used with the particular data it means that they are compatible with that media type). Adler does not teach the use of format-specific rulesets.
a plurality of format-specific rules; and a media type specifying at least one composite part media format to which the format specific rules in the format-specific rule sets corresponds, and determine a first format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part, determine a second format-specific rule set from the plurality of format-specific rule sets having a media type comprising a general media format that includes the media format of the first composite part and one or more additional media formats (Claim 1 and Col. 28, lines 22-27, state that there can be rules are for certain types of files (formats) and gives one as an example. This means that it is possible for more to be defined for the same format and for other formats. Since the rules are format specific, there has to be something (a portion with a media type element) indicating that the rule only applies to that particular format and when the rules need to be applied the format specific rule would be matched to that particular media type as it is a rule governing how to resolve conflicts involving that type of media, therefore a comparison and match would have to take place. Since the reference teaches the creation of rulesets as well as format specific rules one of ordinary skill in the art would recognize it would be possible to also create a ruleset that is specific to a particular format). Since both Adler and Guarraci teach conflict resolution it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ruleset of Adler for that of select the a first format-specific rule set over the second format-specific rule set based on the first format-specific rule set having greater specificity toward the media format of the first composite part than the second format-specific rule set.
Theroux teaches select the a first specific rule set over the second specific rule set based on the first specific rule set having greater specificity toward the format of the first composite part than the second specific rule set (Paragraph [0037], states that there can be rules specific to particular objects/domains as well as generic rules that apply to all objects. Paragraphs [0046]-[0047] describe the process of determining what rule to use. If a predefined rule exists (rule with greater specificity), then that rule is applied. If no predefined rule exists, options (less specific rules that can apply to any) are presented and chosen by a user to be used to resolve the conflict). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 13, Adler, Guarraci, and Theroux teach all the limitations of claim 12. Adler further teaches wherein the first modified version of the first composite part and the second modified version of the first composite part share a same composite part identifier and a same composite part path with the first composite part (Paragraph [0120] states that a keychain item can have an item ID that is a unique identifier for identifying the keychain item. Paragraph [0132], states that when a delta manifest is received that includes a list of changes and identifies keychain items that have differences meaning they are identified using the same identifier and path). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 14, Adler, Guarraci, and Theroux teach all the limitations of claim 12. Adler further teaches wherein the instructions cause the system to identify the first modified version of the first composite part and the second modified version of the first composite part of the digital asset by traversing a first manifest of a first version of the digital asset and a second manifest of a second version of the digital asset, and detect the conflict between the first modified version of the first composite part and the second modified version of the first composite part of the digital asset by comparing the first and second manifests node-by-node and composite part by composite part to identify that the first (Fig. 12 and 13, show flowcharts of the process where a manifest of a peer device is checked against a manifest of a local device to see if there are any differences. Given the manifests are lists of the keychains and items on the devices, the process of identifying the differences would require traversing both manifests node by node to compare and identify any differences). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 17, Adler, Guarraci, and Theroux teach all the limitations of claim 12. Adler further teaches wherein the instructions cause the system to update the digital asset by resolving the conflict between the first modified version of the first composite part and the second modified version of the first composite part based on the first format-specific rule set utilizing a software-agnostic process (Paragraph [0051], states that the keychain manager is the one that takes care of conflict resolution as opposed to the software/application that would utilize or modify the keychain items. Fig. 2 and Paragraphs [0131]-[0132] show that each device in the network can contain a keychain manager to manage the keychain located on the local device. If a delta manifest is received from a peer device the local device, whether it be the client device or a different one, will then execute a conflict resolution if a conflict is found), the software-agnostic process occurs at a server device during synchronization of the digital asset with the client device that provides the first modified version of the first composite part (Paragraph [0131]-[0132], as stated in the rejection to claim 17). The combination of and reason for combining are the same as those given in claim 12.
Regarding claims 19 and 20, claims 19 and 20 are the method claims associated with claims 12 and 13. Since Adler, Guarraci, and Theroux teach all the limitations of claims 12 and 13, they also teach all the limitations of claims 19 and 20; therefore the rejections to claims 12 and 13 also apply to claims 19 and 20.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, and Theroux as applied to claim 14 above, and further in view of Raman et al. (US PGPub 2019/0340166, hereafter referred to as Raman).
Regarding claim 15, Adler, Guarraci, and Theroux teach all the limitations of claim 14. Adler, Guarraci, and Theroux do not teach wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the first format-specific rule set by: accessing a selector clause in the first format-specific rule set that indicates which portion of the manifest of the first asset the first format-specific rule set applies and determining that a trigger clause in the first format-specific rule set indicates that the first format-specific rule set should be applied.
Raman teaches wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the first format-specific rule set by: accessing a selector clause in the first format-specific rule set that indicates which (Abstract and Paragraph [0049], describe the process of identifying a conflict resolution technique to use based on data type. While there is no specific mention of particular clauses the steps used to identify what technique to use are equivalent to each clause mentioned). Since both Adler/Guarraci/Theroux and Raman teach identifying conflict resolution techniques to resolve conflicts between different versions of data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the process of identifying and executing the ruleset used to resolve the conflict of Adler, Guarraci, and Theroux with those of Raman to obtain the predictable result of wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset part based on the first format-specific rule set by: accessing a selector clause in the first format-specific rule set that indicates which portion of the manifest of the first asset the first format-specific rule set applies and determining that a trigger clause in the first format-specific rule set indicates that the first format-specific rule set should be applied.
Regarding claim 16, Adler, Guarraci, Theroux, and Raman teach all the limitations of claim 16. Adler further teaches wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the rule set (Paragraphs [0151]-[0158], as stated in the rejection to claim 1). Guarraci further teaches format specific rulesets (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). Raman further teaches by accessing an action clause in the first rule set and merging the first modified version of the first composite part and the second modified version of the first composite part in accordance with the action clause (Abstract and Paragraph [0049], as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, and Theroux as applied to claim 12 above, and further in view of Davis (US PGPub 2017/0322936).
Regarding claim 18, Adler, Guarraci, and Theroux teach all the limitations of claim 1. Adler and Guarraci do not teach wherein the digital asset comprises one or more composite parts having different media types.
Davis teaches wherein the digital asset comprises one or more composite parts having different media types (Paragraph [0043], states that a dataset (digital asset) can comprise several key value pairs where the values may be of different data types and formats). Since both Adler/Guarraci/Theroux and Davis teach data assets comprised of multiple components it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data assets of Davis for those of Adler, Guarraci, and Theroux to obtain the predictable result of digital asset comprises one or more composite parts having different media types (as this only changes 
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the applicant amended the claim with the limitation “a first portion comprising a media type designating the format-specific rule set to one or more particular a composite part media formats; and a second portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type of to which the format-specific rule set” and “determine, based on analyzing the first portion of each format-specific rule set, a format- specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part” to overcome the prior rejections set forth in the Final Rejection mailed 12/18/2020. To address this, new reference Tsofi was incorporated into the rejection to help teach the amended limitations.
Regarding applicant’s argument for claim 12, the arguments with respect to claim 1 has been considered but are moot because the applicant amended the claim with the limitation “select the first format- specific rule set over the second format-specific rule set based on the first format-specific rule set having greater specificity toward the media format of the first composite part than a-the second format-specific rule set” to overcome the prior rejections. To address this, new reference Theroux was incorporated into the rejection to teach the amended limitations.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132